Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 11/15/2019, in which, claims 1-20 are pending. Claims 1 and 11 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 11/15/2019 are accepted.

Specification
The disclosure filed on 11/15/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “modulating the user selected data structure with the one time use data structure and applying a cryptographic hashing function to the modulated user selected data structure to produce a first derived identifier”, does not reasonably provide enablement for “a current modulation key”.  The specification make and use the invention commensurate in scope with these claims. Claims are not fully supported if their subject matter is different to the subject matter of the description and the scope of the claims must not be broader than is justified by the description and they must be enabled by the description across their entire scope. However there are well founded reasons to suppose that the invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. In particular, claims 1 and 11 recite "modulating the user selected data structure with the one time use data structure and applying a cryptographic hashing function to the modulated user selected data structure to produce a first derived identifier and a current modulating key." (emphasis added) In other words, the claims recite where applying the hashing function produces two items. However, this is inconsistent with what is described in the applicant's description which only describes where the hashing process results in a string i.e. one item (paragraphs [0030)-(0032)). Furthermore, given that cryptographic hashing functions as known to persons skilled in the art only produces a single specific hash [i.e. just one result] for each unique input, there is sufficient reason to suppose that the claimed invention cannot be worked through the a first derived identifier and a current modulating key”) by “applying a cryptographic hashing function to the modulated user selected data structure.” The recited limitation is technically infeasible as is known to skilled artisans in the pertinent art and the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. Dependent claims are rejected for reciting the aforementioned deficiency of their respective parent claims. Note further, Applicant’s disclosure specifies well-known and commonly used hashing functions (Applicant’s disclosure: ¶8, ¶11, ¶22). Again, these well-known hashing functions do not produce two unique outputs when applied to a unique input. The purpose of hashing functions is to produce a unique verification code from a unique input in order to verify the integrity/authenticity of the input when the input is presented in the future. This unique output is stored for 1.   

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 10516664 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1 and 11 of the present application and are broader than limitations recited in independent claims 1 and 11 of US 10516664 B2
Claims 5, 10, 15, and 20 of the present application are not patentably distinct from respective claims 1-3 of US 10516664 B2 because the claims recite substantially the same features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-6504941-B2
US-20060080743-A1
US-9245133-B1
US-5608801-A
Preneel, Bart. "Cryptographic hash functions." European Transactions on Telecommunications 5.4 (1994): 431-448.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 5608801 A, (cols 1-2, i.e., the function, and purpose of hashing functions is to produce a single, unique, irreversible output from a given unique input). See also, Preneel, Bart. "Cryptographic hash functions." European Transactions on Telecommunications 5.4 (1994): 431-448. (pages 5-8)